UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-1306



LEONARD E. TURNER,

                                             Plaintiff - Appellant,

          versus


DEPARTMENT OF SOCIAL SERVICES AT VETERANS HOS-
PITAL; VIRGINIA LEGAL AID SOCIETY, INCORPO-
RATED; COMMISSIONER OF SOCIAL SECURITY; FED-
ERAL BUREAU OF INVESTIGATION,
                                            Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Danville. Jackson L. Kiser, Senior District
Judge. (CA-96-18-4-D)


Submitted:   September 25, 1997           Decided:   October 8, 1997


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leonard E. Turner, Appellant Pro Se. Stephen Urban Baer, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia; John Francis
Corcoran, OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia;
John Ernest Falcone, SMITH & FALCONE, Lynchburg, Virginia, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order granting summary
judgment in favor of the Defendants. We have reviewed the record

and the district court's opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Turner v. Department of Soc. Servs., No. CA-96-18-4-D (W.D. Va.
Feb. 12, 1997). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2